Citation Nr: 0610313	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  03-21 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to an increased rating for generalized 
anxiety disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Carol Avard, Esq.




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1941 to September 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2000 and April 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the veteran's 
application to reopen a previously denied claim for a back 
disability, denied the veteran's claim for service connection 
for bilateral tinnitus, and denied the veteran's claim for an 
increased rating of his anxiety disorder.  By a September 
2005 RO decision, the veteran's disability rating for his 
anxiety disorder was increased from 10 to 50 percent 
disabling, effective August 6, 2002.  By a December 2005 
decision, the RO reopened the veteran's claim for service 
connection for a back disability and denied the claim on the 
merits.  

The Board observes that service connection for a back 
disability was previously denied in a January 1949 Board 
decision.  Although the RO has adjudicated the issue of 
entitlement to service connection on the merits, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  See 
Barnett, supra.

For the reasons stated below, the Board finds that new and 
material evidence has been received regarding the claim for 
service connection for a back disability, but that additional 
development is necessary prior to considering the substantive 
merits of the claim.  Accordingly, that claim, and the claim 
of service connection for bilateral tinnitus, are remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  The AMC will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The claim for service connection for a back disability 
was previously denied in a January 1949 Board decision; the 
veteran did not appeal that decision.

2.  Evidence received since the January 1949 decision 
includes some evidence which is not cumulative or redundant, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran's generalized anxiety disorder is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships; the 
disability does not more nearly approximate occupational and 
social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The January 1949 Board decision that denied service 
connection for a back disability is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2005).

2.  New and material evidence has been received to reopen a 
claim for service connection for a back disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2000).

3.  The criteria for a rating in excess of 50 percent for 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a decision dated in January 1949, the Board denied the 
veteran's claim for service connection for a back disability.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2005).  Thus, the January 1949 decision 
became final because the appellant did not file a timely 
appeal.

The claim for entitlement to service connection for a back 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in 
September 2000.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means evidence 
that bears directly and substantially upon the specific 
matter under consideration, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened.  38 C.F.R. § 3.156(a) (2000).  
The Board notes, as an aside, that the definition of "new 
and material evidence" has been changed, but the latest 
definition only applies to applications to reopen a finally 
decided claim received by VA on or after August 29, 2001; 
thus, this change does not apply to the instant case because 
the claim to reopen was received before that date.  See 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2005).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Very briefly, the evidence before VA at the time of the prior 
final Board decision consisted of the veteran's service 
medical records, post-service VA and private medical records, 
and the veteran's statements.  The Board found that the 
veteran's back disability was a congenital defect (spina 
bifida occulta) that pre-existed service and was not 
aggravated by his period of active service, and the claim was 
denied.  

After the denial of his claim for service connection for a 
back disability, the veteran sought to reopen the claim in 
September 2000.  The Board finds that the evidence received 
since the last final decision bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

In August 2002, the veteran underwent private examination of 
his back by Donald J. Moyer, M.D.  Following examination of 
the veteran and a review of the pertinent facts, Dr. Moyer 
found that the type of spina bifida occulta the veteran had 
exists in approximately 10 percent of the population and is 
usually asymptomatic.  In Dr. Moyer's opinion, it was very 
unlikely that this condition was the cause of the veteran's 
disabling intervertebral disc syndrome and resulting 
disabilities.  Rather, the fall the veteran sustained in 
service was likely the result of his current back condition.  
Dr. Moyer specifically did not find that the veteran's 
congenital defect was the cause of his current back 
disability.

The Board finds Dr. Moyer's opinion to be evidence that is 
both new and material because it suggests that the veteran's 
back disability is not related to his congenital defect, and 
that such defect may have been aggravated by the veteran's 
period of active service.  This evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Thus, the claim for service 
connection is reopened.  This does not mean that service 
connection is granted.  Rather, the merits of the claim for 
service connection will have to be reviewed on a de novo 
basis, after completion of additional development, as 
discussed in the remand below.

Increased Rating

A 10 percent rating was in effect for the veteran's service-
connected generalized anxiety disorder from July 2, 1951.  In 
March 2003, the veteran filed a claim for an increased 
rating.  By a September 2005 rating decision, the disability 
rating assigned for the veteran's anxiety disorder was 
increased from 10 to 50 percent disabling.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the relevant rating criteria, 50 percent rating is 
assigned for a mental disorder (including schizophrenia) when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9400 (2005).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

The record reflects that the veteran receives regular 
treatment for anxiety.  VA treatment records dated from 
September 2001 to September 2005 show various symptoms 
related to anxiety, including anhedonia, intolerance of 
stress, and difficulty coping.  The veteran's affect over 
this period has ranged from blunted or flat, to full, without 
any consistent pattern of worsening or improving.  His mood 
has similarly ranged from depressed and anxious to euthymic.  
The most recent treatment records show the veteran's mood to 
be unhappy, and that he has noted feelings of frustration 
related to his claims for VA compensation.  Other symptoms 
include sleep disturbance, irritability, and isolation from 
others.  Frequent notations indicate that the veteran was 
appropriately dressed and groomed, that his conversation was 
coherent and goal-directed, although slow in rate and tone, 
and that his insight and judgment were intact.  The veteran 
consistently denied suicidal or homicidal ideation, and there 
was no evidence of psychosis.  Overall, the veteran's anxiety 
is largely noted to be "under fair control," although it 
appears that his frustration with obtaining VA compensation 
has aggravated his symptoms somewhat.

The veteran underwent VA examination in May 2005.  At that 
time, the veteran complained of living a life of 
disappointment.  His health was deteriorating, he did not 
sleep well, and he was afraid of dying.  The examiner noted 
that the veteran was preoccupied with a strong sense of 
injustice because he injured his back in service but had 
never received compensation for it.  The veteran reported 
that he spends most of his days feeling miserable, resentful, 
and frustrated.  The veteran reported that in the past five 
years, his anxiety symptoms had worsened.  He was noted to be 
alert and oriented at the time of the examination, and was 
cooperative throughout the examination.  His affect was noted 
to be marked by sadness and frustration, and his mood was 
depressed and irritable.  His speech was fluent, but flat, 
was logical and coherent, but repetitive.  He occasionally 
had difficulty staying with his thoughts.  His concentration 
was noted to be fair.  His insight and judgment were fair.  
He denied suicidal or homicidal ideations, and no delusions 
or hallucinations were reported.  The veteran was retired, 
and reported no social activity.  He stated that he 
occasionally attended meetings of the Disabled American 
Veterans.

The examiner found that the veteran's symptoms best met the 
diagnoses of major depressive disorder, recurrent, severe, 
without psychotic features, and generalized anxiety disorder.  
His symptoms were noted to interfere with his mood and 
general functioning.  For these reasons, the examiner felt 
that his overall GAF score was 50.

The above-noted VA examination assigned a GAF score of 50.  
Other treatment records dated from September 2001 to 
September 2005 reflect a GAF score of 51, in August 2002.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 50 and 51 reflect serious 
symptoms (suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  Here the veteran indicated that he does 
not have friends and generally does not socialize.  
Frustration over his compensation claim does appear to have 
increased his symptoms.  However, the veteran's symptoms do 
not appear to have increased to such an extent that he is 
severely disabled by his anxiety.  Additionally, his anxiety 
is consistently noted to be under fair control.  Accordingly, 
the Board finds that his symptoms related to anxiety have not 
worsened since the date of the last rating decision, and an 
increased rating is therefore not warranted.  

The Board has considered the veteran's assertions in 
adjudicating the issue on appeal.  However, as a layperson 
without ostensible medical training or expertise, he is not 
competent to render a probative opinion on a medical matter, 
such as whether his symptoms have worsened to the extent that 
a higher rating is warranted.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge.

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates a 50 percent 
disability rating than any higher rating.  The evidence does 
not support a finding of deficiencies in most areas.  His 
treating physicians and the VA examiner have reported that he 
does not have symptoms such as suicidal or homicidal 
ideation, obsessional rituals that interfere with routine 
activities, or speech that is intermittently illogical, 
obscure, or irrelevant.  Rather, the veteran's speech is 
consistently noted to be coherent and goal-oriented.  
Assessments of his condition have concluded that he does not 
have near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively.  Likewise, the medical evidence shows fair 
judgement, fair insight, and a fairly neat appearance.  Thus, 
the findings do not support the conclusion that the veteran 
has impaired impulse control, spatial disorientation, or 
neglect of personal appearance and hygiene.  While he has 
been noted to have difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships, these factors alone are not 
sufficient to warrant an increased rating of 70 percent for 
his anxiety.  As such, the Board finds that an evaluation in 
excess of 50 percent is not warranted.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2005).  As discussed above, the evidence does 
not reflect that the veteran's anxiety caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Based on the foregoing, The Board finds that referral for 
consideration of an extra-schedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).

In sum, the weight of the credible evidence demonstrates that 
the veteran's currently assigned 50 percent evaluation under 
DC 9400 represents the highest allowable award based on the 
evidence of record.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert. v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in September 2002, 
April 2003, and January 2005; rating decisions in October 
2000 and April 2004; statements of the case in June 2003 and 
September 2005; and supplemental statements of the case in 
March 2004, November 2004, and December 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained multiple examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

The claim for service connection for a back disability is 
reopened.  To that extent only, the appeal is allowed.

An increased rating for generalized anxiety disorder is 
denied.


REMAND

As the Board has determined that the previously denied claim 
for service connection for a back disability may be reopened, 
the second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, but rather that the case will be reopened 
and considered in the context of all other evidence for a new 
determination of the issue.  Smith v. Derwinski, 1 Vet. App. 
178, 179-80 (1991).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In this 
case, the record clearly reflects that the veteran injured 
his back during service and that he currently has a back 
disability.  It remains unclear whether the current back 
disability is related to his in-service injury.

In September 2002, the veteran was afforded a VA examination 
of the spine, as a result of which the examiner opined that 
it was more likely than not that the veteran's current back 
disability was related to his traumatic injury in service.  
It is not clear, however, whether the examiner reviewed the 
veteran's records in rendering this opinion.  In order to 
make an accurate assessment of the veteran's claim for 
service connection for his disability, it is necessary that 
an opinion be based upon a thorough review of the record.   

In this regard, the Board notes that there are several 
private opinions of record that relate the veteran's current 
back disability to his active service.  However, it does not 
appear that these opinions were rendered following a review 
of the veteran's records.  They are accordingly of 
questionable probative value.

The Board also notes that there are several opinions of 
record that state that the veteran's back disability was 
primarily psychosomatic in nature, and yet others that state 
that the veteran's congenital condition was aggravated by his 
in-service injury.

Because a VA examiner has not yet opined as to whether the 
veteran's congenital spina bifida occulta was aggravated or 
permanently worsened by his active service, the Board finds 
that an additional examination and opinion addressing the 
question of aggravation are necessary in order to fairly 
decide the merits of the veteran's claim.

The veteran's claim for service connection for bilateral 
tinnitus must also be remanded.  The Board notes that the 
veteran was granted service connection for bilateral hearing 
loss in June 2003, effective February 23, 2000.  At the time 
of filing his claims for service connection for hearing loss 
and bilateral tinnitus, the veteran submitted a private 
report of audiological examination which demonstrated 
sensorineural hearing loss but did not show that the veteran 
complained of tinnitus, nor was a diagnosis of tinnitus made.  
On VA audiological examinations in October 2001 and May 2003, 
the veteran indicated that he did not experience tinnitus.  
In May 2003, he reported that he had had tinnitus when he 
left the military, but that he no longer had tinnitus.  A 
later audiological treatment record, dated in April 2004, 
however, shows that the veteran complained of bilateral 
tinnitus, but no diagnosis of tinnitus was made at that time.  
Because in this case an actual diagnosis of bilateral 
tinnitus has not been made, the Board finds that an 
additional examination and opinion as to whether the veteran 
has bilateral tinnitus related to his active service is 
necessary in order to fairly decide the merits of his claim.

Accordingly, the case is REMANDED for the following actions:

1. Forward the claims folder to a 
qualified VA physician to review the 
record and render an etiological 
opinion, specifically addressing 
whether any pre-existing congenital 
defects of the spine were aggravated by 
the veteran's period of active service.  
No additional physical examination of 
the veteran is necessary, unless the 
examining physician determines 
otherwise.  The examiner should 
indicate that the claims folder has 
been reviewed and that he or she has 
taken into account the medical records 
of prior treatment referable to a back 
disability.  The examiner should 
identify all currently existing back 
disorders, and then, based upon a 
review of the historical records and 
medical principles, provide an opinion 
as to whether there is a 50 percent or 
greater probability that any current 
back disability is etiologically 
related to the veteran's active 
service.  If necessary, the examiner 
should attempt to reconcile his/her 
opinion with the various medical 
opinions of record.  If the examiner 
feels that the requested opinion cannot 
be given without resort to speculation, 
he or she should so state.  If the 
examiner feels that an examination is 
necessary to provide the opinions 
requested, an examination should be 
scheduled.

2.  Schedule the veteran for an 
audiological examination for the 
purpose of ascertaining the current 
nature and etiology of any tinnitus.  
The claims file and a separate copy of 
this remand must be made available to 
and be reviewed by the examiner 
pursuant to completion of the 
examination.  The examiner must 
indicate that the claims file was 
reviewed in conjunction with the 
examination.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not that any 
tinnitus is causally or etiologically 
related to his period of active 
service.  All necessary studies should 
be accomplished if deemed necessary.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for a back 
disability and for bilateral tinnitus.  
If further action remains adverse to 
the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


